Exhibit 10.22
L-3 COMMUNICATIONS CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Restated January 1, 2005)
ARTICLE I
PURPOSE OF THE SERP
     The purpose of this L-3 Communications Corporation Supplemental Executive
Retirement Plan is to provide supplemental retirement income for a select group
of management and highly compensated employees of L-3 Communications Corporation
and certain of its subsidiaries and divisions by providing benefits equal to
those benefits that can not be provided under certain tax-qualified pension
plans because of the limitations of Sections 401(a)(17) and 415 of the Internal
Revenue Code of 1986, as amended.
     The Plan was effective as of May 1, 1997. It was amended and restated in
1999 and 2000. The Plan is amended and restated effective January 1, 2005 to
comply with the requirements of Section 409A of the Code, except for
Sections 3.4 and 3.5 which are amended effective January 1, 2009.
ARTICLE II
DEFINITIONS
     Additional SERP Participant – An employee of a Participating Company who is
not eligible to participate in an L-3 sponsored defined benefit pension plan and
designated by the Board or the Compensation Committee thereof as eligible to
participate in the SERP.
     Adjusted Compensation – The Participant’s “compensation” as defined in the
applicable Pension Plan provided that (1) base salary deferred by a Participant
under any deferred compensation plan sponsored by the Company shall be taken
into account, (2) management incentive bonuses, whether or not deferred by a
Participant under any deferred compensation plan sponsored by the Company shall
be taken into account, and (3) the limitations under Section 401(a)(17) of the
Code shall not apply.
     Beneficiary — The Participant’s beneficiary with respect to the Pension
Benefit payable under the Pension Plan or such Beneficiary elected at the time
of benefit commencement.
     Board — The Board of Directors of L-3 Communications Corporation.
     Code — The Internal Revenue Code of 1986, as amended.
     Committee — The committee described in Section 6.1, which administers this
SERP.

 



--------------------------------------------------------------------------------



 



     Company — L-3 Communications Corporation.
     Holdings – L-3 Communications Holdings, Inc.
     Participant – The individuals who are described in (a) or (b) below:
          (a) An employee of a Participating Company who participates in a
Pension Plan and (1) whose Adjusted Compensation for a calendar year, including
all amounts deferred by the employee under any deferred compensation plan
sponsored by the Company, exceeds the maximum dollar amount for that year under
Section 401(a)(17) of the Code, or (2) for whom benefits under the Pension Plan
are limited by Sections 401(a)(17) or 415 of the Code, provided that the
employee meets any other requirements as determined by the Committee in its sole
and exclusive discretion. An employee who satisfies the requirements for
participation in this SERP for any calendar year shall continue to be a
Participant for all subsequent years regardless of whether he or she meets the
participation requirements of this paragraph for any such subsequent year.
          (b) An employee who is an Additional SERP Participant.
The Committee shall limit participation in this SERP to a select group of
management or highly compensated employees within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, as amended, as determined by
the Committee, in its sole and exclusive discretion.
     Participating Company — The Company and any affiliate thereof that
maintains a Pension Plan listed in Appendix A.
     Pension Benefit — The Participant’s accrued benefit under the Pension Plan.
     Pension Plan — The tax-qualified defined benefit plan, among those listed
in Appendix A, in which the Participant participates (or, in the case of an
Additional SERP Participant, would have been eligible to participate had he or
she been an employee of the Participating Company on the date prior to the date
the Pension Plan was frozen to newly hired employees).
     Section 409A Change of Control Event — A change in ownership or effective
control of Holdings, or in the ownership of a substantial portion of the assets
of Holdings, within the meaning of Section 409A(a)(2)(A)(v) of the Code.
     SERP — This L-3 Communications Corporation Supplemental Executive
Retirement Plan.
     Supplemental Pension Benefit — The benefit, if any, to which a Participant
is entitled under the terms of this SERP.
L-3 Communications Corporation
Supplemental Executive Retirement Plan

2



--------------------------------------------------------------------------------



 



ARTICLE III
ELIGIBILITY FOR AND AMOUNT OF BENEFITS
     3.1 Eligibility for Benefits. A Participant who terminates employment and
is entitled to a Pension Benefit under the terms of the Pension Plan (or, in the
case of an Additional SERP Participant, would have been entitled to a Pension
Benefit had he or she been an employee of the Participating Company on the date
prior to the date the Pension Plan was frozen to newly hired employees) shall be
entitled to a Supplemental Pension Benefit in an amount determined in accordance
with Section 3.2 or any applicable Appendix and payable in accordance with
Sections 3.4         , 3.5 and 3.6.
     3.2. Amount of Benefit for General SERP Participants. Except as otherwise
provided in Section 3.3, Appendix B-1 or B-2, the Supplemental Pension Benefit
shall be equal to the excess, if any, of:
          (a) the benefit that would have been paid under the applicable Pension
Plan to such Participant (or his or her Beneficiary), in the normal form of
benefit payable to a single participant pursuant to the terms of the Pension
Plan, based on Adjusted Compensation and irrespective of the limitations of
Sections 401(a)(17) and 415 of the Code, less
          (b) the Pension Benefit that is actually payable under the Pension
Plan to such Participant (or his or her Beneficiary), in the normal form of
benefit payable to a single participant, based on “compensation” as defined in
the Pension Plan and taking into account the limitations of Sections 401(a)(17)
and 415 of the Code.
The Supplemental Pension Benefit resulting from (a) less (b) in this Section 3.2
is then further reduced based upon early commencement and optional form elected,
if any. The reduction factors utilized for an early commencement are equivalent
to the early reduction factors provided under the Pension Plan. For a surviving
spouse Beneficiary where the Participant is deceased prior to commencement of
the Pension Plan or Supplemental Pension Plan Benefit the Supplemental Pension
Benefit will be reduced for early commencement, if applicable, and payable as a
survivor benefit of a 50% joint and survivor annuity.
     3.3 Amount of Benefit for Additional SERP Participants. The Supplemental
Pension Benefit for an Additional SERP Participant shall be the benefit that
would have been paid under the Pension Plan to such Participant (or his or her
Beneficiary), based on Adjusted Compensation and irrespective of the limitations
of Sections 401(a)(17) and 415 of the Code, if the Additional SERP Participant
had been eligible to participate in the Pension Plan had it not been frozen to
newly hired employees (but without regard to the Pension Plan provisions
reflecting the limitations of Sections 401(a)(17) and 415 of the Code).
L-3 Communications Corporation
Supplemental Executive Retirement Plan

3



--------------------------------------------------------------------------------



 



     3.4. Form of Benefit Payments.
          (a) Except as otherwise provided in subsections (b) or (c) below, any
Supplemental Pension Benefit to which a Participant is entitled under this SERP
shall be paid in the form of a life annuity.
          (b) A Participant may elect not more than 90 days prior to the event
that gives rise to the right to benefit payments to receive any Supplemental
Pension Benefit to which he or she is entitled in the form of a 50%, 75% or 100%
joint and survivor annuity, or a life annuity with ten years certain, each of
which shall be the actuarial equivalent of the Participant’s Supplemental
Pension Benefit payable as a life annuity using a 6% interest rate and the
mortality table under Rev. Rul. 2001-62. Upon the death of a Participant who has
commenced a Supplemental Pension Benefit and has elected a 50%, 75% or 100%
joint and survivor annuity or a life annuity with ten years certain, benefits
shall continue to be paid to the Participant’s Beneficiary, provided that such
Beneficiary survives the Participant.
          (c) If the present value of the Participant’s Supplemental Pension
Benefit is $5,000 or less at the time payments are to commence, the entire
amount of such Supplemental Pension Benefit, payable as a life annuity, shall be
paid to the Participant in one payment. The present value of the Participant’s
Supplement Pension Benefit shall be determined using the actuarial assumptions
under Section 417(e) of the Code as such actuarial assumptions are incorporated
in the Pension Plan and in effect on the date of payment.
     3.5 Time of Benefit Payments.
          (a) Except as otherwise provided in subsection (b) or (c) below, a
Supplemental Pension Benefit to which a Participant is entitled under this SERP
shall be payable on the later of Participant’s termination of employment date or
the Participant’s earliest retirement date under the applicable Pension Plan.
The Participant’s earliest retirement date under the applicable Pension Plan
shall mean the earliest date on which the Participant may begin to receive
payment of his Pension Benefit.
          (b) If the Supplemental Pension Benefit becomes payable due to
termination of employment (other than due to death), the first payment shall be
made on the date that is six months following the termination of employment
date. In such case, the amount of Supplemental Pension Benefit shall be
determined as of the termination of employment date but actuarially increased to
reflect the six-month delay in payment using the actuarial factors set forth in
Section 3.4(b) or (c) (as applicable) or, with respect to a Supplemental Pension
Benefit payable in the form set forth in Section 3.4(a), the same actuarial
assumptions provided for under Section 3.4(b).
          (c) Notwithstanding the foregoing, if a Participant elects on or after
January 1, 2008 and on or before December 31, 2008, in accordance with Notice
2007-86, 2007-46 IRB 990, the date on which benefit payments are to commence,
payment of his or her Supplemental Pension Benefit shall be paid in accordance
with such election. Such election will be effective
L-3 Communications Corporation
Supplemental Executive Retirement Plan

4



--------------------------------------------------------------------------------



 



only if it applies to amounts that would not otherwise be payable in 2008 and
does not cause any amount to be paid prior to January 1, 2009.
     3.6. Payment on Change of Control.
          (a) Notwithstanding any other provision of this SERP to the contrary,
in the event of a Change of Control, a Participant who has not begun receiving
benefits under this SERP and either (1) has a vested right to a Pension Benefit
under the terms of the Pension Plan at the time of the Change of Control or
(2) in the case of an Additional SERP Participant has completed five years of
service with the Company at the time of the Change of Control shall be entitled
to receive a Supplemental Pension Benefit in the amount determined under
Section 3.2 or 3.3 or Appendix B-1 or B-2, in each case as of the date
immediately preceding the Change of Control, which benefit shall be paid in a
lump sum within 60 days following the date of the Change of Control. A
Participant who began to receive benefits under this SERP prior to a Change of
Control shall continue to receive payment of benefits in the same amount and in
the same form as such benefits were paid prior to the Change of Control. The
lump sum value of the Participant’s Supplement Pension Benefit shall be
determined using the actuarial assumptions under Section 417(e) of the Code as
such actuarial assumptions are incorporated in the Pension Plan and in effect on
the day of payment.
          (b) For purposes of this SERP, a Change in Control shall be deemed to
occur upon a Section 409A Change of Control Event that also constitutes one or
more of the following:
               (1) The acquisition by any person or group (including a group
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), other than Holdings or any of its
subsidiaries, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of a majority of the combined voting power
of Holdings’ then outstanding voting securities, other than by any employee
benefit plan maintained by the Company;
               (2) The sale of all or substantially all of the assets of
Holdings and its subsidiaries taken as a whole; or
               (3) The election, including the filling of vacancies, during any
period of 24 months or less, of 50 percent or more of the members of the Board
of Directors of Holdings without the approval of Continuing Directors, as
constituted at the beginning of such period. “Continuing Directors” shall mean
any director of Holdings who either (i) is a member of the Board on July 1,
1997, or (ii) is nominated for election to the Board by a majority of the Board
which is comprised of directors who were, at the time of such nomination,
Continuing Directors.
     3.7. Forfeiture of Benefits.
          (a) Notwithstanding any other provision of this SERP to the contrary,
a Participant shall forfeit any and all benefits under this SERP (including
benefits that are to be paid in the future and benefits that have already
commenced payment) if the Participant (1) is
L-3 Communications Corporation
Supplemental Executive Retirement Plan

5



--------------------------------------------------------------------------------



 



dismissed for “Cause”, (2) becomes employed by another employer (or becomes
self-employed) in substantial competition with a Participating Company, or
(3) engages in conduct detrimental or contrary to the best interests of a
Participating Company. “Cause” means an Employee’s:
               (1)   intentional failure to perform reasonably assigned duties;
               (2)   dishonesty or willful misconduct in the performance of
duties;
               (3)   engaging in a transaction in connection with the
performance of duties to the Company or its affiliates which transaction is
adverse to the interests of the Company and is engaged in for personal profit
or;
               (4)    willful violation of any law, rule or regulation in
connection with the performance of duties (other than traffic violations or
similar offenses).
For purposes of this definition, an act, or failure to act, on an Employee’s
part shall be deemed “willful” if done, or omitted to be done, by an Employee in
bad faith and without reasonable belief that Employee’s action or omission was
in the best interest of the Company.
          (b) The Committee shall have full discretionary authority to make
determinations under this Section 3.7. Any forfeiture determination made by the
Committee shall be final and binding. The Committee may make a retroactive
determination that a Participant’s SERP benefits are forfeited under this
Section 3.7 after payment of SERP benefits has commenced. Such a forfeiture
shall be effective as of the date that the Committee determines the events of
forfeiture have occurred. Any SERP benefits that have been paid after the
effective date of the retroactive forfeiture determination shall be considered a
mistaken payment under Section 7.5.
ARTICLE IV
UNFUNDED PLAN
     4.1. Unfunded Status of SERP.
          (a) This SERP constitutes a contractual promise by each Participating
Company to make payments in the future, and a Participant’s rights shall be
those of a general, unsecured creditor of the Participating Company. A
Participant shall not have any beneficial interest in this SERP. Notwithstanding
the foregoing, to assist each Participating Company in meeting its obligations
under this SERP, the Committee may set aside assets in a trust described in
Revenue Procedure 92-64, 1992-2 C.B. 422 (generally known as a “rabbi trust”),
and the Committee may direct that its obligations under this SERP be satisfied
by payments out of such trust or trusts. It is each Participating Company’s
intention that this SERP be unfunded for federal income tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974.
L-3 Communications Corporation
Supplemental Executive Retirement Plan

6



--------------------------------------------------------------------------------



 



          (b) Notwithstanding the above, in the event of a Change of Control,
each Participating Company shall promptly fund all benefits due under this SERP
to those Participants who are current employees or former employees with vested
rights of such Participating Company, determined as of the date of the Change of
Control, by making a contribution to an irrevocable trust established to pay
benefits under this SERP.
     4.2. Nonalienability of Benefits. A Participant’s rights to benefit
payments under this SERP shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Participant or his or her Beneficiary except as
otherwise required by law.
ARTICLE V
AMENDMENT OR TERMINATION
     5.1. Amendment. The Board, the Compensation Committee of the Board or, to
the extent permitted by Board resolution, any delegate of the Board or
Compensation Committee may amend, modify, suspend or discontinue this SERP at
any time; provided, however, that no such amendment, modification, suspension or
discontinuance of the SERP shall have the effect of reducing a Participant’s
Supplemental Pension Benefit determined as though the Participant had terminated
employment with the Participating Company on the date of the amendment,
modification, suspension or discontinuance.
     5.2. Termination. The Board or the Compensation Committee of the Board
reserves the right to terminate this SERP (by amendment to the SERP) at any time
and to pay any benefits under this SERP in a lump sum immediately following such
termination or at such time thereafter as it may determine, provided that any
payments on termination of the Plan must comply with the requirements of
Treasury Regulation §1.409A-3(j)(4)(ix).
ARTICLE VI
ADMINISTRATION
     6.1. The Committee. This SERP shall be administered by the Compensation
Committee of the Board or such other committee (whether of the Board or of
executives of the Company) as may be designated by the Board to administer this
SERP. The Compensation Committee or such other committee designated by the Board
to administer this SERP is referred to in this document as the “Committee.”
     6.2. Delegation and Reliance. The Committee may delegate to any officer or
employee of the Company the authority to execute and deliver those instruments
and documents and to take, or refrain from taking, all actions deemed necessary,
advisable or convenient for the effective administration of this SERP in
accordance with its terms and purposes. The Committee may also appoint a plan
administrator or any other agent and delegate to such administrator or agent
such powers and duties in connection with the administration of the SERP as the
Committee may deem appropriate. In making any determination or in taking or not
taking any
L-3 Communications Corporation
Supplemental Executive Retirement Plan

7



--------------------------------------------------------------------------------



 



action under this SERP, the Committee may obtain and rely upon the advice of
experts, including professional advisors to the Company. No member of the
Committee or officer of any Participating Company who is a Participant may
participate in any decision specifically relating to his or her individual
rights or benefits under this SERP.
     6.3 Powers of the Committee. The Committee shall administer this SERP in
accordance with its terms. The Committee shall have full discretion to construe
and interpret the terms and provisions of this SERP, which interpretation or
construction shall be final and binding on all parties, including but not
limited to the Company, the Participating Companies and any Participant or
Beneficiary. The Committee shall administer this SERP in a uniform and
nondiscriminatory manner and in full accordance with any and all laws applicable
to the SERP. The Committee shall have all powers necessary to administer the
SERP, including without limitation, in addition to those powers set forth above,
the following:
          (a) to determine whether individuals qualify as the Participants in
the SERP;
          (b) to determine the amount of benefits payable to Participants and
their Beneficiaries;
          (c) to maintain all records that may be necessary for the
administration of the SERP; and
          (d) to make and publish rules and procedures for the administration of
the SERP.
     6.4. Exculpation and Indemnity. To the extent permitted by applicable law,
the Company shall indemnify and hold harmless the Committee and each member
thereof and delegates of the Committee who are employees of the Company or a
Participating Company against any and all expenses, liabilities and claims,
including legal fees to defend against such liabilities and claims, arising out
of their discharge of responsibilities under or incident to the SERP, other than
expenses, liabilities and claims arising out of their willful misconduct. This
indemnity shall not preclude such further indemnities as may be available under
insurance purchased by the Company or provided by the Company under any bylaw,
agreement or otherwise, as such indemnities are permitted under applicable law.
     6.5. Facility of Payment. If a minor, person declared incompetent, or
person incapable of handling the disposition of his or her property, is entitled
to receive a benefit, make an application, or make an election hereunder, the
Committee may direct that such benefits be paid to, or such application or
election be made by, the guardian, legal representative, or person having the
care and custody of such minor, incompetent, or incapable person. Any payment
made, application allowed, or election implemented in accordance with this
Section shall completely discharge the Participating Company and the Committee
from all liability with respect thereto.
L-3 Communications Corporation
Supplemental Executive Retirement Plan

8



--------------------------------------------------------------------------------



 



     6.6. Proof of Claims. The Committee may require proof of the death,
disability, competency, minority, or incapacity of any Participant or
Beneficiary and of the right of a person to receive any benefit or make any
application or election.
     6.7. Claim Procedure.
          (a) Any person claiming a benefit, requesting an interpretation or
ruling under this SERP, or requesting information under this SERP shall present
the request in writing to the Committee, which shall respond in writing within
90 days. The Committee may, however, extend the reply period for an additional
ninety 90 days for special circumstances. If the claim or request is denied, the
written notice of denial shall state (1) the reason for denial, with specific
reference to the plan provisions on which the denial is based, (2) a description
of any additional material or information required and an explanation of why it
is necessary, and (3) an explanation of the claims review procedure.
          (b) Within 60 days after the receipt by a claimant of the written
decision described above or the expiration of the claims review period described
above including any extension, the claimant may request review by giving written
notice to the Committee. The claim or request shall be reviewed by the
Committee, which may, but shall not be required to, grant the claimant a
hearing. On review, the claimant may have representation, examine pertinent
documents, and submit issues and comments in writing. If the claimant does not
request a review within such sixty-day period, he or she shall be barred from
challenging the original determination.
          (c) The decision on review shall normally be made within 60 days after
the Committee’s receipt of a request for review. If an extension of time is
required for a hearing or other special circumstances, the claimant shall be
notified and the time limit shall be 120 days. The decision shall be in writing
and shall state the reason and the relevant plan provisions. All decisions on
review shall be final and binding on all parties concerned.
          (d) In the event of any dispute over benefits under this SERP, all
remedies available to the disputing individual under this Section 6.7 must be
exhausted, within the specified deadlines, before legal recourse of any type is
sought.
ARTICLE VII
GENERAL PROVISIONS
     7.1. No Guarantee of Employment. This SERP shall in no way obligate any
Participating Company to continue the employment of a Participant with the
Participating Company or limit the right of the Participating Company at any
time and for any reason to terminate the Participant’s employment. In no event
shall the SERP constitute an employment contract between the Participating
Company and a Participant or in any way limit the right of the Participating
Company to change a Participant’s compensation or other benefits.
L-3 Communications Corporation
Supplemental Executive Retirement Plan

9



--------------------------------------------------------------------------------



 



     7.2. Other SERP Benefits. Amounts under this SERP shall not be treated as
compensation for purposes of calculating the amount of a Participant’s benefits
or contributions under any pension, retirement, or other plan maintained by the
Participating Company (or a subsidiary or division of the Participating
Company), except as provided in such other plan.
     7.3. Tax Withholding. To the extent required by law, the Participating
Company shall withhold from benefit payments hereunder any Federal, state, or
local income or payroll taxes required to be withheld and shall furnish the
recipient and the applicable government agency or agencies with such reports,
statements, or information as may be legally required.
     7.4. Missing Payees. If all or portion of a Participant’s SERP benefit
becomes payable and the Committee after a reasonable search cannot locate the
Participant (or his or her Beneficiary if such Beneficiary is entitled to
payment), the Committee may forfeit the Participant’s SERP benefit. If the
Participant (or his or her Beneficiary) subsequently presents a valid claim for
benefits to the Committee, the Committee shall restore and pay the appropriate
SERP benefit.
     7.5. Mistaken Payment. No Participant or Beneficiary shall have any right
to any payment made in error or in contravention of the terms of the SERP, the
Code, or ERISA. The Committee shall have full rights under the law to recover
any such mistaken payment, and the right to recover attorney’s fees and other
costs incurred with respect to such recovery. Recovery shall be made from future
SERP payments, or by any other available means.
     7.6. Receipt and Release for Payments. Any payment to a Participant,
Beneficiary, or to any such person’s legal representative, parent, guardian, or
any person or entity specified in Section 6.5, shall be in full satisfaction of
all claims that can be made under the SERP against the Participating Company.
The Participating Company may require such Participant, Beneficiary, legal
representative, or any other person or entity described in Section 6.5, as a
condition precedent to such payment, to execute a receipt and release thereof in
such form as shall be determined by the Participating Company.
     7.7. Successors. The provisions of this SERP shall be binding upon and
inure to the benefit of each Participating Company, its successors, and its
assigns, and to the Participants and their heirs, executors, administrators, and
legal representatives.
     7.8. Governing Law. The validity of this SERP and any of its provisions
shall be construed, administered, and governed in all respects under and by the
laws of the State of New York (including its statute of limitations and all
substantive and procedural law, and without regard to its conflict of laws
provisions), except as to matters of Federal law. If any provision of this
instrument shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.
L-3 Communications Corporation
Supplemental Executive Retirement Plan

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this L-3 Communications Corporation Supplemental
Executive Retirement Plan is hereby restated as of the dates set forth in the
last sentence of Article I.

            L-3 COMMUNICATIONS CORPORATION
    Date: 12/22/2008  By:   /s/ Kenneth W. Manne        Kenneth W. Manne       
Vice President – Human Resources.     

L-3 Communications Corporation
Supplemental Executive Retirement Plan

11